[Note. It was resolved in Supreme Court, Pesoa v. Passmore, in December term 1804, that a ca. sa. may be served on a bankrupt after the commissioners have signed his certificate of discharge, and before it is allowed by the district judge, under the act of congress of 4th April 1800.]
The hardship therefore is not peculiar to the defendant, who absconded with a design to defraud his creditors.
But if the holding the defendant to bail on the two writs of capias is oppressive, why has there been no application to the court below, to discharge him on common bail ?
And upon the whole, it is hoped that the court will not dissolve this attachment.
The court continued the matter under advisement, in order to enquire whether any practice had prevailed under the attachment law upon this point, and promised to certify their opinion, which was agreed to be entered.
To their great surprise, they could find no instance of such a motion. They afterwards certified to the clerk of the Circuit Court, that though in a plain and clear case, they would have no difficulty in protecting a debtor from the malevolence or mistake of his creditors, who had issued a domestic attachment # n *against him, provided he applied in due and convenient time, yet under the circumstances of the present case, they found themselves constrained to overrule the motion, made on the part of the defendant.